Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Applicant now provides in claims 1 and 9 that a motor vehicle storage tank, comprising: a tank wall that includes an inner tank wall and an outer tank wall which collectively define a closed interior space to receive a liquid; at least one two-dimensional planar baffle vertically arranged in the closed interior space, the at least one baffle forming a partition having through-openings for flow of liquid therethrough; and a heating element, comprising a heatinq mat which is embedded in the baffle so as to be integrated into the baffle, to heat the liquid received in the closed interior space.  Applicant fails enablement for the above in Applicant’s original specification.  For example, Applicant fails to provide as .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleyn (5398839) in view of Hodgson (20160115837).
The Office notes the significant 112 rejections above.  Nevertheless, in order to expedite prosecution, Kleyn discloses:
1, 9: A motor vehicle storage tank (figs 1-10), comprising: a tank wall that includes an inner tank wall and an outer tank wall (such as 12, 14) which collectively define a closed interior space to receive a liquid (space within of which holds 34s); at least one two-dimensional planar baffle vertically arranged in the closed interior space (34s), the at least one baffle forming a partition having through-openings for flow of liquid therethrough (openings at 38); with the exception of the following which is disclosed by Hodgson: a heating element, comprising a heatinq mat which is embedded in the baffle so as to be integrated into the baffle, to heat the liquid received in the closed interior space (element at 11).  It . 
	
Claims 2-4, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claims 1, 9 above, and further in view of Haeberer (20100025408).
The Combined Reference discloses the claimed invention above.  The Combined Reference appears to be silent on whether or not that electronic connectors are applied to the device to assist in heating.  Haeberer discloses similar art with respect to tanks with baffles that heat and further discloses:
2. The motor vehicle storage tank of claim 1, further comprising an electrical connector for electrical connection to the heating element, the electrical connection being arranged outside of the tank wall to extend through the inner tank wall and the outer tank wall and into the baffle (such as 7 and the structure attached thereto as in fig 3).
3. The motor vehicle storage tank of claim 1, further comprising an electrical connector for electrical connection to the heating element, the electrical connection being arranged outside of and at least partially encapsulated by the tank wall to extend through the inner tank wall and the outer tank wall and into the baffle (such as 7 and the structure attached thereto as in fig 3).
4. The motor vehicle storage tank of claim 1, further comprising an electrical connector plug for electrical connection to the heating element, the electrical connection being arranged outside of and encapsulated by the tank wall to extend through the inner tank wall and the outer tank wall and into the baffle (such as 7 and the structure attached thereto as in fig 3).
10. The motor vehicle storage tank of claim 9, further comprising an electrical connector for electrical connection to the heating element, the electrical connection being arranged outside of the 
11. The motor vehicle storage tank of claim 9, further comprising an electrical connector for electrical connection to the heating element, the electrical connection being arranged outside of and at least partially encapsulated by the tank wall to extend through the tank wall and into the baffle (such as 7 and the structure attached thereto as in fig 3).
12. The motor vehicle storage tank of claim 9, further comprising an electrical connector plug for electrical connection to the heating element, the electrical connection being arranged outside of and encapsulated by the tank wall to extend through the tank wall and into the baffle (such as 7 and the structure attached thereto as in fig 3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Referencee in view of Haeberer (by providing an electrical connection to the existing element) in order to provide an additional heat source to the device to improve heating efficiency and speed.

Claims 5-7, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 1, 9 above, and further in view of Applicant’s Admitted Prior Art (AAPA).
Claims 7, 15 are being treated as product-by-process limitations (such as to injection molded) and the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above). If there is any question .

Claims 1, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleyn (5398839) in view of Hodgson (20160115837) and Doeffinger (20180274816)..
The Office notes the significant 112 rejections above.  Nevertheless, in order to expedite prosecution, Kleyn discloses:
1, 9: A motor vehicle storage tank (figs 1-10), comprising: a tank wall that includes an inner tank wall and an outer tank wall (such as 12, 14) which collectively define a closed interior space to receive a liquid (space within of which holds 34s); at least one two-dimensional planar baffle vertically arranged in the closed interior space (34s), the at least one baffle forming a partition having through-openings for flow of liquid therethrough (openings at 38); with the exception of the following which is disclosed by Hodgson: a heating element, comprising a heatinq mat which is embedded in the baffle so as to be integrated into the baffle, to heat the liquid received in the closed interior space (element at 11).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kleyn 
The Combined Reference discloses the claimed invention above.  If there is any question to the mat, the Office notes in order to expedite prosecution that Doeffinger also discloses a mat (paragraph 13, 42).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Doeffinger (by ensuring the heating element is a mat) in order to further enhance the heating of contents of which would further prevent undesired freezing, damage, etc.  Further, the Office notes it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute one type of heating element for another because it has been held that substituting equivalents known for the same purpose  on the basis of its suitability for the intended use was an obvious extension of the prior teachings.. Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat.Inter. 1980), 209 USPQ at 759.

Claims 2-4, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claims 1, 9 above, and further in view of Haeberer (20100025408).
The Combined Reference discloses the claimed invention above.  The Combined Reference appears to be silent on whether or not that electronic connectors are applied to the device to assist in heating.  Haeberer discloses similar art with respect to tanks with baffles that heat and further discloses:
2. The motor vehicle storage tank of claim 1, further comprising an electrical connector for electrical connection to the heating element, the electrical connection being arranged outside of the tank wall to extend through the inner tank wall and the outer tank wall and into the baffle (such as 7 and the structure attached thereto as in fig 3).
3. The motor vehicle storage tank of claim 1, further comprising an electrical connector for electrical connection to the heating element, the electrical connection being arranged outside of and at 
4. The motor vehicle storage tank of claim 1, further comprising an electrical connector plug for electrical connection to the heating element, the electrical connection being arranged outside of and encapsulated by the tank wall to extend through the inner tank wall and the outer tank wall and into the baffle (such as 7 and the structure attached thereto as in fig 3).
10. The motor vehicle storage tank of claim 9, further comprising an electrical connector for electrical connection to the heating element, the electrical connection being arranged outside of the tank wall to extend through the tank wall and into the baffle (such as 7 and the structure attached thereto as in fig 3).
11. The motor vehicle storage tank of claim 9, further comprising an electrical connector for electrical connection to the heating element, the electrical connection being arranged outside of and at least partially encapsulated by the tank wall to extend through the tank wall and into the baffle (such as 7 and the structure attached thereto as in fig 3).
12. The motor vehicle storage tank of claim 9, further comprising an electrical connector plug for electrical connection to the heating element, the electrical connection being arranged outside of and encapsulated by the tank wall to extend through the tank wall and into the baffle (such as 7 and the structure attached thereto as in fig 3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Referencee in view of Haeberer (by providing an electrical connection to the existing element) in order to provide an additional heat source to the device to improve heating efficiency and speed.

Claims 5-7, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 1, 9 above, and further in view of Applicant’s Admitted Prior Art (AAPA).
Claims 7, 15 are being treated as product-by-process limitations (such as to injection molded) and the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above). If there is any question to the above and as well as to claims 6-7, 14, 15, Applicant has not traversed Examiner’s assertion of Official Notice, the fact that is it well known to provide that all of the walls, including a baffle, are made of thermally conductive materials, such as to provide efficient temperature control of the device such heat the contents therein such as to prevent freezing, other damage etc. is taken to be admitted prior art. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of Applicant's admitted prior art to provide all of the claimed limitations of claims 5-7, 13-15 in order to provide efficient temperature control of the device such heat the contents therein such as to prevent freezing, other damage etc.  Though not required, the Office merely notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material because it has been held that selection of a known material on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot because in the search has been updated and a new rejection has been made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427.  The examiner can normally be reached on Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735